ASSISTANCE AND PROVISION OF SERVICES AGREEMENT
BETWEEN THE UNDERSIGNED
MICROWAVE VISION
Public Limited Company with share capital of €691,041, Companies’ register no.
340 342 153
17 avenue de Norvège
91953 COURTABOEUF CEDEX
Hereinafter referred to as “The Microwave Vision Group”
or “MVG”
AND
The following two companies and five establishments:
     - The companies:

     
ORBIT/FR, Inc
  SATIMO Industries SAS
506 Prudential Road,
  17, avenue de Norvège
Horsham, PA 19044
   91953 Courtaboeuf
USA
  FRANCE

     - The MVG establishments:

         
SATIMO Italy
  SATIMO USA   SATIMO Hong-Kong
Via dei Castelli Romani, 59
  2105 Barrett Park Dr.,   Suite 702, 7th floor Cyberport 1
00040 Pomezia (Roma)
  Suite 104   100 Cyberport Road
ITALY
  Kennesaw, GA 30144   Pok Fu Lam,
 
  USA   HONG KONG
 
       
SATIMO Japan
  SATIMO Sweden    
6-20-11 Shinbashi-IK Bldg. 1F
  Sofierogatan 3A    
Shinbashi, Minato-ku
  412 51 Gothenburg    
Tokyo 105-0004, JAPAN
  SWEDEN    

Hereinafter referred to as “the subsidiaries”
WHEREAS:

 



--------------------------------------------------------------------------------



 



 2. 
MVG is a company that directly holds the majority of the share capital of the
subsidiaries, thus forming an economic group.
The subsidiaries exercise activities in microwave imaging including
instrumentation, measurement and testing of electromagnetic fields. There are
subsidiaries that have no commercial activity.
In order to facilitate their operations and to ensure the cohesion of the group,
it has been decided that MVG will define the major strategies and centralise the
management and commercial functions for all the subsidiaries. This
centralisation, prepared during the second half-year 2008, began on the first of
January 2009.
NOW THEREFORE, THE PARTIES AGREE AS FOLLOWS:
Article 1 — Object of the agreement
This agreement sets out the conditions under which MVG provides advice and
assistance to the subsidiaries, as part of their day-to-day management or on the
occasion of one-off operations.
Under the terms of this work, MVG agrees to provide the subsidiaries with the
following services.
Article 2 — Services provided and areas of contribution
2.1 In the day-to-day management of:
- General management: drawing up a strategy, relations with shareholders,
definition and control of the implementation of the companies’ development and
external growth policy, study, drafting and control of the introduction of the
industrial, commercial, legal and financial projects required for developing,
organising, managing and structuring of the companies.
- Human resources: selecting and recruiting key personnel, encouraging mobility
between subsidiaries, managing the personnel policy, implementing the motivation
schemes, introducing tools for monitoring working hours, advice for implementing
group procedures regarding ethics, company monitoring.
- Finances, accounting, taxation, management control: supervising the accounting
and financial services, coordinating teams and choice of development tools,
coordinating management and budget control, cash-flow management, fiscal
taxation, etc.
- Purchasing: defining the purchasing policy, listing suppliers, negotiating
discounts and sales conditions, procurement policy.
- Communications and marketing: drafting, planning and implementation of
marketing and internal and external communication strategies and the
introduction of related tools, procedures and models, support for the
development of products and services.
- Sales: organising and supervising the sales forces, managing the distribution
network, monitoring all of the subsidiaries’ opportunities, drafting customer
approach strategies by geographical zone and by market in order to develop
opportunities by using all of the subsidiaries’ product portfolios.
- Software development: development, standards and quality methods, developing a
modules library accessible to all the subsidiaries, selecting tools, platforms
and equipment.
- Network: selecting tools, platforms and equipment required for creating a
network for the subsidiaries and MVG, in order to facilitate and encourage
communication between the various subsidiaries and between the subsidiaries and
MVG, maintaining the infrastructure.
- Legal: legal operations and legal obligations.

 



--------------------------------------------------------------------------------



 



 3. 
- Trademark: right to use the “MICROWAVE VISION” name.
2.2 As part of one-off operations
MVG agrees to provide the subsidiaries with advice and assistance as part of
one-off operations concerning them, such as, and without this list being
exhaustive: external growth operations, disposals, restructuring, etc.
As part of this work MVG undertakes to do everything possible to safeguard the
interests of the subsidiaries and ensure their businesses run smoothly.
Notwithstanding the assistance services that will be provided to the
subsidiaries by MVG, they will continue to assume full responsibility for their
operating results; therefore, MVG can in no case assume liability for actions
carried out by the subsidiaries
- Article 3 — Remuneration
The nature, diversity and frequency of the services likely to be carried out by
virtue of this agreement are such that individual invoicing of the services
rendered by MVG will not be possible.
Therefore, the parties agree that the provision of services rendered will be
paid under the following conditions:
3.1 Remuneration of the services provided for subsidiaries exercising a
commercial activity
In return for the assistance services, advice provided, and centralised
management of the group, MVG will invoice these services on the basis of the
cost budgeted for the year for the entire expenditure linked to the
aforementioned services. The amount will be distributed between each company and
according to the gross margin budgeted for at the start of the year for each
company. To this amount, a 5% (five percent) margin will be applied.
This remuneration will be reviewed annually at the start of the year based on
the budget as approved by the board of directors.
Invoices will be sent by MVG to its subsidiaries quarterly in advance.
Invoices will be payable in cash by a deduction from a current account or by
bank transfer within sixty (60) days following receipt of the invoice.
At the end of each financial year, a credit or an invoicing adjustment will be
drawn up based on the gross margin realised and the expenditure actually
incurred. In the event there are significant differences between realised and
budgeted gross margins, the amount of the final adjustment will be subject to
review and approval by the board of the companies. This credit or this
additional invoice will be determined in the three months after the closing date
for the end of the financial year.
MVG shall use the fees acquired hereunder for its operations and shall reinvest
in the operating companies no less than 2/3 (two-thirds) of the net income
acquired thereby under this Agreement.
3.2 Remuneration of the services provided for subsidiaries without a commercial
activity.
In return for the assistance services and advice provided, MVG will invoice
subsidiaries, which do not carry out any commercial activity a fixed annual fee
of twenty-five thousand euros (€25,000). Invoices will be payable in cash by a
deduction from a current account or by bank transfer within sixty (60) days
following receipt of the invoice.

 



--------------------------------------------------------------------------------



 



 4. 
3.3 Remuneration for the right to use the name “MICROWAVE VISION”
The right to use the name “MICROWAVE VISION” will be subject to separate
invoicing, which shall be 1% (one percent) of the gross sales of each company
and establishment. Invoicing will be drawn up according to the budgeted gross
sales. In the event there are significant differences between realised and
budgeted gross margins, the amount of the final image fee will be subject to
review and approval by the board of the companies.
This remuneration will be reviewed annually at the start of the year based on
the budget as approved of the board of directors.
Invoices will be sent by MVG to its subsidiaries quarterly in advance.
Invoices will be payable in cash by a deduction from a current account or by
bank transfer within sixty (60) days following receipt of the invoice.
At the end of each financial year, a credit or an invoicing adjustment will be
drawn up based on gross sales achieved. This credit or this additional invoice
will be determined in the three months after the closing date for the end of the
financial year.
3.4 Remuneration of the services provided for subsidiaries for one-off work.
It is expressly agreed that in the event that a subsidiary entrusts one-off work
to MVG, payment for the said work will not be included in this remuneration but
will be fixed beforehand by joint agreement and will give rise to an amendment
to this document.
Article 4 — Term
4.1 This agreement is signed for an initial term that will begin on 1st
January 2009 and end on 31 December 2009.
4.2 This agreement will be renewable by tacit agreement for periods of one
(1) year, unless terminated by one of the parties by sending a registered letter
with acknowledgment of receipt to the other party giving one (1) month’s notice
before expiry of the current contractual period.
4.3 This agreement can be terminated early without legal action or formality
other than that provided for below in the following cases:
- as of right, in the event of bankruptcy, receivership or court-supervised
liquidation of one or other of the parties.
- as of right, between MVG and a subsidiary when MVG ceases to hold directly or
indirectly at least 33% (thirty three percent) of the share capital;
- by declaration of termination: in the event of non-payment on its due date of
a sum due by the company or non-compliance by one of the parties with its
contractual obligations. In the latter case, the party that wants to invoke its
right to termination must send the other party a formal notice, by registered
letter with acknowledgment of receipt, stating the payment default or
infringement and declaring the termination. The said termination then
automatically takes effect on the expiry of a period of one (1) month from the
formal notice if, within this period, the defaulting party has not fulfilled its
obligations.
Subject to any damages that MVG may claim, particularly in the event of
non-payment on its due date of a sum due by the subsidiary, the cessation of
this agreement can in no case give rise to the payment of any indemnity.

 



--------------------------------------------------------------------------------



 



 5. 
4.4. Each renewal of the agreement can give rise to the drafting of a document
as required, amending the content and price of the services.
Article 5 — Confidentiality
5.1. Due to the relations established between the parties through this
agreement, each party is likely to have access to confidential information
belonging to the other party.
5.2. The confidentiality obligation, to which the parties agree, concerns all
the information provided under this agreement and all subsequent agreements,
whatever the form and medium, sent by one party to the other and designated as
confidential information by the party which sends it by affixing or inserting on
their medium a stamp or an inscription or by the creation and handing over or
dispatch of a written notification to this effect or, when such information is
disclosed verbally, when the character of the confidential information has been
brought to the attention of the party receiving it at the time of its
disclosure, and confirmed in writing as soon as possible.
5.3. Each contracting party agrees to treat as confidential all information
obtained under this agreement and all subsequent agreements and is prohibited
from communicating to anyone, directly or indirectly, all or part of the said
information.
The parties undertake to ensure this obligation is complied with by their
employees and any participants of any kind, whether permanent or occasional, who
could become aware of the information during the performance of this agreement.
5.4. The aforementioned confidentiality obligation, which is a decisive factor
in the parties’ obligations under this agreement, does not apply to information
that:
- is known by the parties at the time this agreement is signed and of which they
are in a position to prove that they themselves or a third party other than the
co-contracting party was aware before this date;
- was already legally obtained by the co-contracting party from a source
independent of the co-contracting party;
- is in the public domain or may fall into it during the performance of this
agreement other than by the actions or omissions of the company and/or the
managers, employees or beneficiaries and participants of any kind whatsoever,
whether permanent or occasional.
The co-contracting party concerned will be responsible for providing written
proof of the existence of any one of the conditions stipulated above. Neither
party may claim that the receipt of the said information is an innovation nor
have it patented or protected in any way. This confidentiality agreement shall
be valid throughout the term of this agreement and all subsequent agreements and
will remain in force as long as the information does not fall into the public
domain. It will continue after any cancellation or termination of the agreement
for any reason whatsoever.
Article 6 — Non-transferability
This agreement is signed intuitu personae (relating to a given person). It
cannot be sold or transferred, for any reason or under any terms whatsoever,
unless with the specific and prior agreement of the other party.

 



--------------------------------------------------------------------------------



 



 6. 
Article 7 — Integral nature of the agreement
The provisions of this agreement express the entire wishes of the parties and
prevail over all earlier proposals or agreements relating to the subject herein.
Drawn up in Paris, France
On, August 14th, 2009
In as many copies as there are parties.

           
Microwave Vision Group, S.A.
  SATIMO Industries, S.A.S.   Orbit/FR, Inc.    
/s/ Philippe Garreau
 
/s/ Philippe Garreau
  /s/ Per Iversen  
 
 
 
 
 
 
Ph. GARREAU
  Ph. GARREAU   P. Iversen  
President and CEO
  President and CEO   President and CEO  

 



--------------------------------------------------------------------------------



 



 7. 
AGREEMENT FOR THE PROVISION OF MEANS AND RESOURCES
BETWEEN THE UNDERSIGNED
The following two companies and five establishments:
      -  The companies:

     
ORBIT/FR, Inc
  SATIMO Industries SAS
506 Prudential Road,
  17, avenue de Norvège
Horsham, PA 19044
   91953 Courtaboeuf
USA
  FRANCE

      -  The MVG establishments:

         
SATIMO Italy
  SATIMO USA   SATIMO Hong-Kong
Via dei Castelli Romani, 59
  2105 Barrett Park Dr.,   Suite 702, 7th floor Cyberport 1
00040 Pomezia (Roma)
  Suite 104   100 Cyberport Road
ITALY
  Kennesaw, GA 30144   Pok Fu Lam,
 
  USA   HONG KONG
 
       
SATIMO Japan
  SATIMO Sweden    
6-20-11 Shinbashi-IK Bldg. 1F
  Sofierogatan 3A    
Shinbashi, Minato-ku
  412 51 Gothenburg    
Tokyo 105-0004, JAPAN
  SWEDEN    

Hereinafter referred to as “the subsidiaries”
AND
MICROWAVE VISION
Public Limited Company with share capital of €691,041, Companies’ register no.
340 342 153
17 avenue de Norvège
91953 COURTABOEUF CEDEX
Hereinafter referred to as “The Microwave Vision Group”
or “MVG”

 



--------------------------------------------------------------------------------



 



 8. 
WHEREAS:
MVG is a company that directly holds the majority of the share capital of the
subsidiaries, thus forming an economic group.
The subsidiaries exercise activities in instrumentation, measurement and testing
of electromagnetic fields.
In order to facilitate their operations and to ensure the cohesion of the group,
it has been decided that MVG will define the major strategies and centralise the
management and commercial functions of all the subsidiaries. This
centralisation, prepared during the second half-year 2008, began on the first of
January 2009.
A proportion of the Human Resources and means of MVG are allocated to given
legal organisations, within the subsidiaries, due to their historical membership
prior to the entry of these legal entities within MVG. Any substantial
modifications to the positions directly allocated to MVG will be submitted for
approval to the board of directors of the companies.
NOW THEREFORE, THE PARTIES AGREE AS FOLLOWS:
Article 1 — Object of the agreement
The purpose of this agreement is to determine the remuneration conditions and
terms under which a subsidiary can be asked to provide MVG with various means or
resources.
It is expressly acknowledged that this way of operating does not affect the
independence of the parties, either at the level of their management or in the
pursuit of their company purpose.
Article 2 — Remuneration of the provision of resources
2.1. The company that owns the resource will invoice the provision of such, at
cost price including:

  -   The gross annual remuneration of the employee; with remuneration being
understood in the widest sense (including benefits, for example) and for
full-time work,     -   the rate of the social security charges (single average
rate for the country),     -   full cost price by the square metre including the
rental cost, rental charges, water, electricity and the telephone divided by the
surface area of the building of the subsidiary to which the resource belongs,
based on a fixed surface area of fifteen (15) square metres.

2.2. The company that owns the resource will invoice the work costs incurred by
its resource on a euro-by-euro basis.
2.3 Costs that are directly chargeable to the group function, particularly trade
shows and marketing campaigns, will be passed on by the subsidiaries to MVG on a
euro-by-euro basis.
Article 3 — Terms of invoicing
Invoicing is drawn up quarterly.
Invoices will be payable in cash by a deduction from a current account or by
bank transfer within sixty (60) days following receipt of the invoice.

 



--------------------------------------------------------------------------------



 



 9. 
Article 4 — Term
4.1 This agreement is signed for an initial term that will begin on 1st
January 2009 and end on 31 December 2009.
4.2 This agreement will be renewable by tacit agreement for periods of one
(1) year, unless terminated by one of the parties by sending a registered letter
with acknowledgment of receipt to the other party giving one (1) month’s notice
before expiry of the current contractual period.
4.3 This agreement can be terminated early without legal action or formality
other than that provided for below in the following cases:
- as of right, in the event of bankruptcy, receivership or court-supervised
liquidation of one or other of the parties.
- as of right, between MVG and a subsidiary when MVG ceases to hold directly or
indirectly at least 33% of the share capital;
- by declaration of termination: in the event of non-payment on its due date of
a sum due by MVG or non-compliance by one of the parties with its contractual
obligations. In the latter case, the party that wants to invoke its right to
termination must send the other party a formal notice, by registered letter with
acknowledgment of receipt, stating the payment default or infringement and
declaring the termination. The said termination then automatically takes effect
on the expiry of a period of one (1) month from the formal notice if, within
this period, the defaulting party has not fulfilled its obligations.
Subject to any damages that the subsidiary may claim, particularly in the event
of non-payment on its due date of a sum due by MVG, the cessation of this
agreement can in no case give rise to the payment of any indemnity.
4.4. Each renewal of the agreement can give rise to the drafting of a document
as required, amending the content and price of the services.
Article 5 — Integral nature of the agreement of the parties
The provisions of this agreement express the entire wishes of the parties and
prevail over all earlier proposals or agreements relating to the subject herein.

 



--------------------------------------------------------------------------------



 



 10. 
Article 6 — Integral nature of the agreement
The provisions of this agreement express the entire wishes of the parties and
prevail over all earlier proposals or agreements relating to the subject herein.
Drawn up in Paris, France
On, August 14th, 2009
In as many copies as there are parties.

         
Microwave Vision Group, S.A.
  SATIMO Industries, S.A.S.   Orbit/FR, Inc.   /s/ Philippe Garreau   /s/
Philippe Garreau   /s/ Per Iversen
Ph. GARREAU
  Ph. GARREAU   P. Iversen
President and CEO
  President and CEO   President and CEO

 